DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments filed August 04, 2022.
The previous specification objection is maintained as a clean sheet has not been provided.
Response to Arguments
Applicant's arguments filed August 04, 2022 have been fully considered but they are not persuasive.
Applicant has amended independent claims with limitations “wherein the allocating the frequency resources comprises at least one of skipping unpatterned frequency resources or skipping patterned frequency resources” and alleges the claims are allowable as this is indicated allowable subject matter (pages 10-11, Remarks).
	Examiner respectfully disagrees.  Firstly, the amended limitations are only partially taken from claims indicated as allowable, such as from the beginning of claims 2 and 3.  Secondly, Asterjadhi discloses at para. 0093, generate a map that excludes the one or more determined tones 315 and at para. 0041, the first subset of the first non-contiguous set of tones may change in each of the set of time slots according to a pattern, and the methods and wireless communication devices may be configured to generate an indication of the pattern.  In other words, the tones are part of a pattern and those that experience interference are skipped when the map, which indicates the pattern as it contains the other tones, is generated.
Specification
The substitute specification filed August 04, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 15-17, 20-24, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2020/014509 A1 to Asterjadhi et al. (“Asterjadhi”) [provided by Applicant].
As to claim 1, Asterjadhi discloses a method of wireless communication of a base station (paragraphs [0066]-[0067], implementations more specifically relate to an access point (AP) [i.e., a base station] assigning an RU including a non-contiguous set of
tones of a channel toe a wireless node, such as a station (STA) [i.e., a user
equipment); Long Term Evolution (LTE), 3G, 4G or 5G (New Radio (NR))
standards promulgated by the 3rd Generation Partnership Project (3GPP)), comprising:
determining one or more narrowband isolated frequencies from a set of
frequencies (para. 0093, the AP may receive a channel quality indicator (CQI) or bandwidth query response (BQR) indicating the quality of individual tones 315 and/or groups of tones 315. In this example, the AP may determine that a tone 315 with low quality is experiencing interference or each tone 315 in a group of tones with low quality is experiencing interference; para. 0121, a STA experiencing narrow band interference may transmit a request to the AP requesting RU spreading (for example, requesting assignment of non-contiguous RUs) and/or transmit a message to the AP indicating that the STA is experiencing interference. In response, the AP may assign non-contiguous RUs to the STA (for example, in trigger frames and/or downlink transmissions));
allocating frequency resources based on a determination of the one or more narrowband isolated frequencies from the set of frequencies (para. 0093, the AP may determine one or more tones 315 experiencing interference (for example, from an overlapping BSS (OBSS)), generate a map that excludes the one or more determined tones 315), wherein the allocating the frequency resources comprises at least one of skipping unpatterned frequency resources or skipping patterned frequency resources (para. 0093, generate a map that excludes the one or more determined tones 315 and at para. 0041, the first subset of the first non-contiguous set of tones may change in each of the set of time slots according to a pattern, and the methods and wireless communication devices may be configured to generate an indication of the pattern.  In other words, the tones are part of a pattern and those that experience interference are skipped when the map, which indicates the pattern as it contains the other tones, is generated); and 
providing, to a user equipment (UE), the frequency resources for communication with the base station (para. 0093, transmit the generated map to one or more STAs).
As to claim 4, Asterjadhi further discloses the method of claim 1, wherein each of the one or more narrowband isolated frequencies is smaller than one resource block (RB) (para. 0156, the system may allocate pilot tones 935 such that pilot signals for each user (for example, each STA) are evenly spread over the channel bandwidth 905. For downlink or single-user transmissions, the system may spread the pilot tones 935 for different logic RUs so that common pilot signals (for example, pilots for downlink or single-user applications) provide greater frequency diversity than dedicated pilots in a resource block).
As to claim 5, Asterjadhi further discloses the method of claim 1, further comprising: receiving, from the UE, a compromised frequency report of spurious frequencies, wherein the compromised frequency report is utilized to determine the one or more narrowband isolated frequencies (para. 0093, the AP may receive a channel quality indicator (CQI) or bandwidth query response (BQR) indicating the quality of individual tones 315 and/or groups of tones 315. In this example, the AP may determine that a tone 315 with low quality is experiencing interference or each tone 315 in a group of tones with low quality is experiencing interference; para. 0121, a STA experiencing narrow band interference may transmit a request to the AP requesting RU spreading (for example, requesting assignment of non-contiguous RUs) and/or transmit a message to the AP indicating that the STA is experiencing interference. In response, the AP may assign non-contiguous RUs to the STA (for example, in trigger frames and/or downlink transmissions)).
As to claim 6, Asterjadhi further discloses the method of claim 5, wherein the compromised frequency report is updated, by the UE, such that the base station utilizes an updated compromised frequency report to determine the one or more narrowband isolated frequencies (para. 0095, each AP may transmit a message to neighboring APs indicating the map in use by the transmitting AP. In this example, an AP receiving the message uses a map that is different than the map indicated in the message to mitigate interference. In some aspects, a map may change over time (for example, on a periodic or aperiodic basis) according to a pattern).
As to claim 7, Asterjadhi further discloses the method of claim 5, wherein the base station skips the one or more narrowband isolated frequencies based on the compromised frequency report to allocate the frequency resources (para 0093, the AP may determine one or more tones 315 experiencing interference (for example, from an overlapping BSS (OBSS)), generate a map that excludes the one or more determined tones 315, and transmit the generated map to one or more STAs. This may ensure that the non-contiguous set of tones for an RU 310 assigned to a STA by the AP does not include the one or more tones 315 experiencing interference (in other words, the one or more tones 315 experiencing interference are excluded from the non-contiguous set of tones of each RU 310 in the map). In this example, the AP may determine the one or more tones 315 experiencing interference using various methods. In some implementations, the AP may receive a message (for example, a report) from one or more STAs indicating the one or more tones 315 experiencing interference. For example, the AP may receive a channel quality indicator (CQI) or bandwidth query response (BQR) indicating the quality of individual tones 315 and/or groups of tones 315. In this example, the AP may determine that a tone 315 with low quality is experiencing interference or each tone 315 in a group of tones with low quality is experiencing interference).
As to claim 8, Asterjadhi further discloses the method of claim 5, wherein the compromised frequency report is received, from the UE, within a UE capability indication, wherein the UE capability indication is received during a connection establishment procedure with the base station (para. 0093, the AP may determine one or more tones 315 experiencing interference (for example, from an overlapping BSS (OBSS)), generate a map that excludes the one or more determined tones 315, and transmit the generated map to one or more STAs [i.e. messaging is a connection establishment between AP and STA]. This may ensure that the non-contiguous set of tones for an RU 310 assigned to a STA by the AP does not include the one or more tones 315 experiencing interference (in other words, the one or more tones 315 experiencing interference are excluded from the non-contiguous set of tones of each RU 310 in the map). In this example, the AP may determine the one or more tones 315 experiencing interference using various methods. In some implementations, the AP may receive a message  [i.e. UE capability indication] (for example, a report) [para. 0023 message may include a CQI index or BQR, i.e. message is a UE capability indication] from one or more STAs indicating the one or more tones 315 experiencing interference.).
As to claim 15, Asterjadhi discloses an apparatus for wireless communication at a base station (fig. 13, 1305; (paragraphs [0066]-[0067], implementations more specifically relate to an access point (AP) [i.e., a base station] assigning an RU including a non-contiguous set of tones of a channel toe a wireless node, such as a station (STA) [i.e., a user equipment); Long Term Evolution (LTE), 3G, 4G or 5G (New Radio (NR)) standards promulgated by the 3rd Generation Partnership Project (3GPP))), comprising: a memory (fig. 13, 1330, memory); and at least one processor coupled to the memory (fig. 13, 1340 processor and 1330 memory) and configured to: determine one or more narrowband isolated frequencies from a set of frequencies, wherein the one or more narrowband isolated frequencies have a degraded quality  (para. 0093, the AP may receive a channel quality indicator (CQI) or bandwidth query response (BQR) indicating the quality of individual tones 315 and/or groups of tones 315. In this example, the AP may determine that a tone 315 with low quality is experiencing interference or each tone 315 in a group of tones with low quality is experiencing interference; para. 0121, a STA experiencing narrow band interference may transmit a request to the AP requesting RU spreading (for example, requesting assignment of non-contiguous RUs) and/or transmit a message to the AP indicating that the STA is experiencing interference. In response, the AP may assign non-contiguous RUs to the STA (for example, in trigger frames and/or downlink transmissions)); allocate frequency resources based on a determination of the one or more narrowband isolated frequencies from the set of frequencies (para. 0093, the AP may determine one or more tones 315 experiencing interference (for example, from an overlapping BSS (OBSS)), generate a map that excludes the one or more determined tones 315), wherein allocation of the frequency resources comprises at least one of skipping unpatterned frequency resources or skipping patterned frequency resources (para. 0093, generate a map that excludes the one or more determined tones 315 and at para. 0041, the first subset of the first non-contiguous set of tones may change in each of the set of time slots according to a pattern, and the methods and wireless communication devices may be configured to generate an indication of the pattern.  In other words, the tones are part of a pattern and those that experience interference are skipped when the map, which indicates the pattern as it contains the other tones, is generated); and provide, to a user equipment (UE), the frequency resources for communication with the base station (para. 0093, transmit the generated map to one or more STAs).
As to claim 16, Asterjadhi further discloses the apparatus of claim 15, wherein the at least one processor is further configured to: receive, from the UE, a compromised frequency report of spurious frequencies, wherein the compromised frequency report is utilized to determine the one or more narrowband isolated frequencies (para. 0093, the AP may receive a channel quality indicator (CQI) or bandwidth query response (BQR) indicating the quality of individual tones 315 and/or groups of tones 315. In this example, the AP may determine that a tone 315 with low quality is experiencing interference or each tone 315 in a group of tones with low quality is experiencing interference; para. 0121, a STA experiencing narrow band interference may transmit a request to the AP requesting RU spreading (for example, requesting assignment of non-contiguous RUs) and/or transmit a message to the AP indicating that the STA is experiencing interference. In response, the AP may assign non-contiguous RUs to the STA (for example, in trigger frames and/or downlink transmissions)).
As to claim 17, Asterjadhi discloses a method of wireless communication of a user equipment (UE) (paragraphs [0066]-[0067], implementations more specifically relate to an access point (AP) [i.e., a base station] assigning an RU including a non-contiguous set of tones of a channel toe a wireless node, such as a station (STA) [i.e., a user equipment); Long Term Evolution (LTE), 3G, 4G or 5G (New Radio (NR)) standards promulgated by the 3rd Generation Partnership Project (3GPP)), comprising: receiving, from a base station, an allocation of frequency resources based on a determination of one or more narrowband isolated frequencies from a set of frequencies, wherein the one or more narrowband isolated frequencies have a degraded quality  (para. 0093, the AP may receive a channel quality indicator (CQI) or bandwidth query response (BQR) indicating the quality of individual tones 315 and/or groups of tones 315. In this example, the AP may determine that a tone 315 with low quality is experiencing interference or each tone 315 in a group of tones with low quality is experiencing interference; para. 0121, a STA experiencing narrow band interference may transmit a request to the AP requesting RU spreading (for example, requesting assignment of non-contiguous RUs) and/or transmit a message to the AP indicating that the STA is experiencing interference. In response, the AP may assign non-contiguous RUs to the STA (for example, in trigger frames and/or downlink transmissions) the AP may determine one or more tones 315 experiencing interference (for example, from an overlapping BSS (OBSS)), generate a map that excludes the one or more determined tones 315); transmit the generated map to one or more STAs), wherein the allocation of frequency resources comprises at least one of skipped unpatterned frequency resources or skipped patterned frequency resources (para. 0093, generate a map that excludes the one or more determined tones 315 and at para. 0041, the first subset of the first non-contiguous set of tones may change in each of the set of time slots according to a pattern, and the methods and wireless communication devices may be configured to generate an indication of the pattern.  In other words, the tones are part of a pattern and those that experience interference are skipped when the map, which indicates the pattern as it contains the other tones, is generated); and communicating with the base station based on the allocation of frequency resources (para. 0091, Different maps may be used for different operating frequency bands. For example, different maps may be used for the 2.4 GHz band and the 5.0 GHz band. In this example, a STA may store maps for different operating frequency bands supported by the STA. In operation, the STA may determine which band is currently being used for communication with an AP and use the corresponding map to determine the non-contiguous set of tones for an RU 310 assigned to the STA, as discussed herein).
As to claim 20, Asterjadhi further discloses the method of claim 17, wherein each of the one or more narrowband isolated frequencies is smaller than one resource block (RB) (para. 0156, the system may allocate pilot tones 935 such that pilot signals for each user (for example, each STA) are evenly spread over the channel bandwidth 905. For downlink or single-user transmissions, the system may spread the pilot tones 935 for different logic RUs so that common pilot signals (for example, pilots for downlink or single-user applications) provide greater frequency diversity than dedicated pilots in a resource block).
As to claim 21, Asterjadhi further discloses the method of claim 17, further comprising: transmitting, to the base station, a compromised frequency report of spurious frequencies, wherein the compromised frequency report is utilized by the base station to determine the one or more narrowband isolated frequencies  (para. 0093, the AP may receive a channel quality indicator (CQI) or bandwidth query response (BQR) indicating the quality of individual tones 315 and/or groups of tones 315. In this example, the AP may determine that a tone 315 with low quality is experiencing interference or each tone 315 in a group of tones with low quality is experiencing interference; para. 0121, a STA experiencing narrow band interference may transmit a request to the AP requesting RU spreading (for example, requesting assignment of non-contiguous RUs) and/or transmit a message to the AP indicating that the STA is experiencing interference. In response, the AP may assign non-contiguous RUs to the STA (for example, in trigger frames and/or downlink transmissions)).
As to claim 22, Asterjadhi further discloses the method of claim 21, wherein the compromised frequency report is updated, by the UE, such that the base station utilizes an updated compromised frequency report to determine the one or more narrowband isolated frequencies  (para. 0095, each AP may transmit a message to neighboring APs indicating the map in use by the transmitting AP. In this example, an AP receiving the message uses a map that is different than the map indicated in the message to mitigate interference. In some aspects, a map may change over time (for example, on a periodic or aperiodic basis) according to a pattern).
As to claim 23, Asterjadhi further discloses the method of claim 21, wherein the base station skips the one or more narrowband isolated frequencies based on the compromised frequency report to allocate the frequency resources (para 0093, the AP may determine one or more tones 315 experiencing interference (for example, from an overlapping BSS (OBSS)), generate a map that excludes the one or more determined tones 315, and transmit the generated map to one or more STAs. This may ensure that the non-contiguous set of tones for an RU 310 assigned to a STA by the AP does not include the one or more tones 315 experiencing interference (in other words, the one or more tones 315 experiencing interference are excluded from the non-contiguous set of tones of each RU 310 in the map). In this example, the AP may determine the one or more tones 315 experiencing interference using various methods. In some implementations, the AP may receive a message (for example, a report) from one or more STAs indicating the one or more tones 315 experiencing interference. For example, the AP may receive a channel quality indicator (CQI) or bandwidth query response (BQR) indicating the quality of individual tones 315 and/or groups of tones 315. In this example, the AP may determine that a tone 315 with low quality is experiencing interference or each tone 315 in a group of tones with low quality is experiencing interference).
As to claim 24, Asterjadhi further discloses the method of claim 21, wherein the compromised frequency report is transmitted, by the UE, within a UE capability indication, wherein the UE capability indication is transmitted during a connection establishment procedure with the base station (para. 0093, the AP may determine one or more tones 315 experiencing interference (for example, from an overlapping BSS (OBSS)), generate a map that excludes the one or more determined tones 315, and transmit the generated map to one or more STAs [i.e. messaging is a connection establishment between AP and STA]. This may ensure that the non-contiguous set of tones for an RU 310 assigned to a STA by the AP does not include the one or more tones 315 experiencing interference (in other words, the one or more tones 315 experiencing interference are excluded from the non-contiguous set of tones of each RU 310 in the map). In this example, the AP may determine the one or more tones 315 experiencing interference using various methods. In some implementations, the AP may receive a message  [i.e. UE capability indication] (for example, a report) [para. 0023 message may include a CQI index or BQR, i.e. message is a UE capability indication] from one or more STAs indicating the one or more tones 315 experiencing interference.).
As to claim 30, Asterjadhi discloses an apparatus for wireless communication at a user equipment (UE) (fig. 17, UE 1705; (paragraphs [0066]-[0067], implementations more specifically relate to an access point (AP) [i.e., a base station] assigning an RU including a non-contiguous set of tones of a channel toe a wireless node, such as a station (STA) [i.e., a user equipment); Long Term Evolution (LTE), 3G, 4G or 5G (New Radio (NR)) standards promulgated by the 3rd Generation Partnership Project (3GPP))), comprising: a memory (fig. 17, memory 1730); and at least one processor coupled to the memory (fig. 17, processor 1740) and configured to: receive, from a base station, an allocation of frequency resources based on a determination of one or more narrowband isolated frequencies from a set of frequencies, wherein the one or more narrowband isolated frequencies have a degraded quality  (para. 0093, the AP may receive a channel quality indicator (CQI) or bandwidth query response (BQR) indicating the quality of individual tones 315 and/or groups of tones 315. In this example, the AP may determine that a tone 315 with low quality is experiencing interference or each tone 315 in a group of tones with low quality is experiencing interference; para. 0121, a STA experiencing narrow band interference may transmit a request to the AP requesting RU spreading (for example, requesting assignment of non-contiguous RUs) and/or transmit a message to the AP indicating that the STA is experiencing interference. In response, the AP may assign non-contiguous RUs to the STA (for example, in trigger frames and/or downlink transmissions) the AP may determine one or more tones 315 experiencing interference (for example, from an overlapping BSS (OBSS)), generate a map that excludes the one or more determined tones 315); transmit the generated map to one or more STAs), wherein the allocation of frequency resources comprises at least one of skipped unpatterned frequency resources or skipped patterned frequency resources (para. 0093, generate a map that excludes the one or more determined tones 315 and at para. 0041, the first subset of the first non-contiguous set of tones may change in each of the set of time slots according to a pattern, and the methods and wireless communication devices may be configured to generate an indication of the pattern.  In other words, the tones are part of a pattern and those that experience interference are skipped when the map, which indicates the pattern as it contains the other tones, is generated); and communicate with the base station based on the allocation of frequency resources (para. 0091, Different maps may be used for different operating frequency bands. For example, different maps may be used for the 2.4 GHz band and the 5.0 GHz band. In this example, a STA may store maps for different operating frequency bands supported by the STA. In operation, the STA may determine which band is currently being used for communication with an AP and use the corresponding map to determine the non-contiguous set of tones for an RU 310 assigned to the STA, as discussed herein).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/014509 A1 to Asterjadhi et al. (“Asterjadhi”) [provided by Applicant] in view of U.S. Publication No. 2019/0045498 A1 to Huang et al. (“Huang”).
As to claim 9, Asterjadhi does not expressly disclose the method of claim 1, wherein the frequency resources are provided to the UE via downlink control information (DCI), radio resource control (RRC), or medium access control (MAC) control element (CE) (MAC-CE).
	Huang discloses base station 105-a transmits DCI message 215 to UE 115-a over downlink 205. DCI message 215 may include an indication of a location of downlink resources carrying a transmission for UE 115-a, a transmit power command (TPC), frequency hopping information, and the like, to UE 115-a. In some cases, DCI message 215 includes an uplink grant scheduling UE 115-a for an uplink transmission during reserved uplink resources—e.g., by indicating time and frequency resources that are allocated to UE 115-a (para. 0097).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the DCI of Huang into the invention of Asterjadhi.  The suggestion/motivation would have been to have a wireless communications subsystem that supports frequency hopping  (Huang, para. 0096). Including the DCI of Huang into the invention of Asterjadhi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huang.
As to claim 25, Asterjadhi does not expressly disclose the method of claim 17, wherein the frequency resources are received by the UE via downlink control information (DCI), radio resource control (RRC), or medium access control (MAC) control element (CE) (MAC-CE).
	Huang discloses base station 105-a transmits DCI message 215 to UE 115-a over downlink 205. DCI message 215 may include an indication of a location of downlink resources carrying a transmission for UE 115-a, a transmit power command (TPC), frequency hopping information, and the like, to UE 115-a. In some cases, DCI message 215 includes an uplink grant scheduling UE 115-a for an uplink transmission during reserved uplink resources—e.g., by indicating time and frequency resources that are allocated to UE 115-a (para. 0097).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the DCI of Huang into the invention of Asterjadhi.  The suggestion/motivation would have been to have a wireless communications subsystem that supports frequency hopping  (Huang, para. 0096). Including the DCI of Huang into the invention of Asterjadhi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huang.
Claim(s) 10-13, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/014509 A1 to Asterjadhi et al. (“Asterjadhi”) [provided by Applicant] in view of EP2648448 A1 to NAM et al. (“Nam”).
As to claim 10, Asterjadhi does not expressly disclose the method of claim 1, further comprising: transmitting, to the UE, a power compensation report comprising an energy per resource element (EPRE) ratio between physical downlink shared channel (PDSCH) and demodulation reference signal (DMRS).
Nam discloses a UE identifying from DCI a PDSCH EPRE to DM-RS EPRE ratio which is encoded into a signal bit field of the DCI (para. 0005, 0077).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the DCI of Nam into the invention of Asterjadhi.  The suggestion/motivation would have been to schedule resources and identify resource scheduling in a MU-MIMO wireless communication system (Nam, para. 0004). Including the DCI of Nam into the invention of Asterjadhi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nam.
As to claim 11, Asterjadhi does not expressly disclose the method of claim 10, wherein the power compensation report is within downlink control information (DCI).
Nam discloses a UE identifying from DCI a PDSCH EPRE to DM-RS EPRE ratio which is encoded into a signal bit field of the DCI (para. 0005, 0077).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the DCI of Nam into the invention of Asterjadhi.  The suggestion/motivation would have been to schedule resources and identify resource scheduling in a MU-MIMO wireless communication system (Nam, para. 0004). Including the DCI of Nam into the invention of Asterjadhi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nam.
As to claim 12, Asterjadhi does not expressly disclose the method of claim 10, wherein the power compensation report provides an explicit or implicit EPRE ratio.
Nam discloses a UE identifying from DCI a PDSCH EPRE to DM-RS EPRE ratio which is encoded into a signal bit field of the DCI (para. 0005, 0077).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the DCI of Nam into the invention of Asterjadhi.  The suggestion/motivation would have been to schedule resources and identify resource scheduling in a MU-MIMO wireless communication system (Nam, para. 0004). Including the DCI of Nam into the invention of Asterjadhi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nam.
	As to claim 13, Asterjadhi does not expressly disclose the method of claim 10, wherein the power compensation report instructs the UE to compensate for zero power rate matched resources or to use an implicit scaling factor to determine the EPRE ratio.
	Nam discloses PDSCH EPRE to DM-RS power ratio and rate matching for a 0dB PO (para. 0050, Table 4).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the 0dB PO of Nam into the invention of Asterjadhi.  The suggestion/motivation would have been to schedule resources and identify resource scheduling in a MU-MIMO wireless communication system (Nam, para. 0004). Including the 0dB PO of Nam into the invention of Asterjadhi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nam.
As to claim 26, Asterjadhi does not expressly disclose the method of claim 17, further comprising: receiving, from the base station, a power compensation report comprising an energy per resource element (EPRE) ratio between physical downlink shared channel (PDSCH) and demodulation reference signal (DMRS).
Nam discloses a UE identifying from DCI a PDSCH EPRE to DM-RS EPRE ratio which is encoded into a signal bit field of the DCI (para. 0005, 0077).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the DCI of Nam into the invention of Asterjadhi.  The suggestion/motivation would have been to schedule resources and identify resource scheduling in a MU-MIMO wireless communication system (Nam, para. 0004). Including the DCI of Nam into the invention of Asterjadhi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nam.
As to claim 27, Asterjadhi does not expressly disclose the method of claim 26, wherein the power compensation report is within downlink control information (DCI).
Nam discloses a UE identifying from DCI a PDSCH EPRE to DM-RS EPRE ratio which is encoded into a signal bit field of the DCI (para. 0005, 0077).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the DCI of Nam into the invention of Asterjadhi.  The suggestion/motivation would have been to schedule resources and identify resource scheduling in a MU-MIMO wireless communication system (Nam, para. 0004). Including the DCI of Nam into the invention of Asterjadhi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nam.
As to claim 28, Asterjadhi does not expressly disclose the method of claim 26, wherein the power compensation report provides an explicit or implicit EPRE ratio.
Nam discloses a UE identifying from DCI a PDSCH EPRE to DM-RS EPRE ratio which is encoded into a signal bit field of the DCI (para. 0005, 0077).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the DCI of Nam into the invention of Asterjadhi.  The suggestion/motivation would have been to schedule resources and identify resource scheduling in a MU-MIMO wireless communication system (Nam, para. 0004). Including the DCI of Nam into the invention of Asterjadhi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nam.
As to claim 29, Asterjadhi does not expressly disclose the method of claim 26, wherein the UE compensates for zero power rate matched resources or uses an implicit scaling factor to determine the EPRE ratio based on the power compensation report.
	Nam discloses PDSCH EPRE to DM-RS power ratio and rate matching for a 0dB PO (para. 0050, Table 4).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the 0dB PO of Nam into the invention of Asterjadhi.  The suggestion/motivation would have been to schedule resources and identify resource scheduling in a MU-MIMO wireless communication system (Nam, para. 0004). Including the 0dB PO of Nam into the invention of Asterjadhi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nam.


Allowable Subject Matter
Claim 14 is allowed.
Claims 2-3, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463